MR. JUSTICE SMITH
delivered the opinion of the court.
The plaintiff is a life insurance company, incorporated under the laws of the state of New York, doing a general life insuranee business in every country of the civilized world, including all of the states, territories, and possessions of the United States. During the year 1909 it received from policy-holders residing in Deer Lodge county in this state premiums aggregating the sum of $14,233.41. The insurance losses sustained and the ordinary expenses incurred, in the county, during the year amounted to $8,888.41; the excess of premiums over losses and ordinary expenses being the sum of $5,345. In the year 1910 the county assessor of the county, claiming to act by virtue of section 4073, Revised Codes, placed the plaintiff’s name on the assessment-roll as the owner of personal property in the said sum of $5,345, and thereupon the taxing authorities imposed a tax against it in the sum of $209.79, based upon said excess of premiums over losses and ordinary expenses. This latter sum it paid under protest, and this action was brought to recover the same. It is alleged in the complaint that “all the business of the plaintiff now doing or hitherto done with the state, or with residents, citizens, or inhabitants thereof, * * * is interstate intercourse, and is commerce among the several states, within the meaning of that clause of section 8, Article I, of the Constitution of the United States, which invests the Congress with power to regulate commerce among the several states. * * * Said tax was and is illegal, unlawful, and void, for that said defendant was without jurisdiction to levy or collect said tax, and the levy and collection thereof was and is a burden upon interstate commerce.” The district court *248of Deer Lodge county sustained a general demurrer to the complaint, whereupon plaintiff refused to further plead, and judgment was entered in favor of the defendant. The appeal is from the judgment. Appellant’s contention is that the tax was illegal and void, for the reasons set forth in the complaint.
Section 4073, Revised Codes, reads as follows: “Each and every insurance corporation or company transacting business in this state must be taxed upon the excess of premiums received over losses and ordinary expenses incurred within the state during the year previous to the year of listing in the county where the agent conducts the business, properly proportioned by the corporation or company at the same rate that all other personal property is taxed, and the agent shall render the list, and be personally liable for the tax; and if he refuse to render the list or to make affidavit that the same is correct, to the best of his knowledge and belief, the amount may be assessed according to the best knowledge and discretion of the assessor. Insurance companies and corporations are subject to no other taxation under the laws of this state, except taxes on real estate and the fees imposed by law.”
Several paragraphs of the complaint are devoted to a narration of the manner in which the business of life insurance is carried on and transacted between the plaintiff and its policy-' holders. Among others we find paragraph 5, which we quote: “Said several policies provide for advances or loans to the policy-holder on the pledge of the policy as security, and pursuant to said provision the plaintiff has outstanding advances or loans made to its policy-holders in said state aggregating the sum of, to-wit, $432,878. For more than ten years last past the plaintiff has had outstanding advances or loans to policyholders in said state aggregating a large sum. Said loans have each and all been made by the policy-holder transmitting to the home office of the plaintiff an application for the loan, which said application the plaintiff considered and acted upon at its home office, and, if it accepted it, the plaintiff made out at its home office a loan agreement which it forwarded by mail for execution, and, after executing it, the policy-holder forwarded *249the loan agreement and the policy to the home office, and, on receipt thereof at its home office, the plaintiff forwarded the proceeds of the loan by mail to the policy-holder within said state by the plaintiff’s cheek drawn to the policy-holder’s order on its bank account in the city of New York. In this manner the plaintiff is continuously making advances to its policy-holders in Montana.” "Whether this and other paragraphs of the complaint were inserted in order to distinguish the case from that of Northwestern Mutual Life Ins. Co. v. Lewis & Clark County, 28 Mont. 484, 98 Am. St. Rep. 572, 72 Pac. 982, and other cases herein cited, we do not know. At the argument no suggestion to that effect was advanced, and we find nothing of it in the printed brief. We shall therefore assume that the plaintiff company is engaged in the same general line of business as was the plaintiff in Northwestern Mutual Life Ins. Co. v. Lewis & Clark County.
In Paul v. Virginia, 8 Wall. 168, 183, 19 L. Ed. 357, the supreme court of the United States, speaking through Mr. Justice Field, said: “Issuing a policy of insurance is not a transaction of commerce. The policies are simply contracts of indemnity against loss (by fire), entered into between the corporations and the assured, for a consideration paid by the latter. These contracts are not articles of commerce in any proper meaning of the word. They are not subjects of trade and barter offered in the market as something having an existence and value independent of the parties to them. They are not commodities to be shipped or forwarded from one state to another, and then put up for sale. They are like other personal contracts between parties which are completed by their signature and the transfer of the consideration. Such contracts are not interstate transactions, though the parties may be domiciled in different states.” See, also, Ducat v. Chicago, 10 Wall. 410, 19 L. Ed. 972, Philadelphia Fire Assn. v. New York, 119 U. S. 110, 7 Sup. Ct. 108, 30 L. Ed. 342, Hooper v. California, 155 U. S. 648, 15 Sup. Ct. 207, 39 L. Ed. 297, Nutting v. Massachusetts, 183 U. S. 553, 22 Sup. Ct. 238, 46 L. Ed. 324, and Western Union Tel. Co. v. Kansas, 216 U. S. 1, 45, 30 Sup. Ct. *250190, 54 L. Ed. 355; also the case of New York Life Ins. Co. v. Cravens, 178 U. S. 389, 401, 20 Sup. Ct. 962, 967, 44 L. Ed. 1116, where the court again said, in a cause to which this appellant was a party: “The business of insurance is not commerce. ’ ’
But the question here involved has been decided in this state in Northwestern Mutual Life Ins. Co. v. Lewis and Clark [1] County, supra, although it does not appear from the report of that decision that section 8, Article I, of the federal Constitution, was in terms invoked by the plaintiff. The court in that case said: “The legislature has the right to prescribe reasonable terms upon which foreign corporations may do business in this state. The character, kind, and amount of business done by the company, as well as the situs of its tangible property, may be considered in applying the various systems of taxation. The franchise of a corporation is granted by the jurisdiction where 'the company is incorporated, and its situs is in the state or country of its origin; but, before the company can do business in this state, it must comply with the terms of the statute relating thereto, and upon such compliance a certificate of authority is issued to it. It then stands under this law on the same footing with domestic companies, and is subject to the same taxation on the same class of property. This certificate of authority issued to a foreign insurance company confers upon such company a privilege or right not possessed or enjoyed by citizens generally, and not conferred upon it by its original franchise. This right or privilege so conferred is in that sense a franchise, and by it the company is authorized to establish, conduct, and maintain an insurance business, the value of which is ascertained in the manner prescribed by statute; that is, ‘the excess of premiums over losses and ordinary expenses incurred.’ It applies only to business transacted within the state, and is not objectionable as interfering with interstate commerce. ’ ’
We therefore-hold that the life insurance business from which arose the excess of premiums over losses and ordinary expenses upon which the assessor of Deer Lodge county levied a tax is *251[2] not interstate business, and is not commerce within the meaning of section 8, Article I, of the federal Constitution.
The judgment is affirmed.

Affirmed.

Mr. Justice Brantly and Mr. Justice Holloway concur.
Appeal taken to supreme court of the United States, June 17, 1911.